DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correction/Supplement
Foreign priority has been acknowledged on form PTO-37. The remainder of the notice of allowance is the same as the prior mailed notice of allowance mailed on 01/06/2022.
Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor renders obvious each claim limitation including wherein a content rate of a fraction constituting the metal Si powder and having a particle size of 20 μm or less is from 15 mass% to 25 mass% with respect to 100 mass% of the thermal spray material as claimed in the claim. The closest prior art to Honda (JP 2006098029 A) teaches a similar composition, however, they specifically teach away from the use of metal Si powder and having a particle size of 20 μm or less being more than from 14 mass% ("if the content of the metal silicon powder having a particle size of 20 μm or less becomes greater than 14 mass%, flowability of the powder is reduced, which causes a pulsing motion during feeding toward a target structure, resulting in increased possibility of backfire" [0029 of Honda]). It would not be obvious to ignore the teaching away of Honda in order to modify the reference to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744